Coxe, District Judge.
The only question decided by the master and discussed at the argument is whether or not the copyright of a book describing a new art or system of stenography protects the system, when considered simply as a system, apart from the language by which the system is explained, so that another who illustrates the same system in a different hook, employing totally different language, can be treated as an infringer. It is thought, upon the authority of Baker v. Selden, 101 U. S. 99, that the master was right in the conclusion reached by him. A party may invent a new machine and write a book describing it for which he may obtain a copyright. This does not prevent another author from describing the same machine. He must not copy the copyrighted book, but he may write one of his own. So with a process, a system or an art, the fact that one person has described it and obtained *16a copyright for his description does not prevent others from describing the same art in their own language. The copyright book is sacred, but not the subject of which it treats. If the defendants have described the complainant’s system they have not offended, for that reason only, against the copyright law. If they have copied complainant’s book they have offended against that law. As the complainant has no right to a monopoly of the art of short-hand writing, because he has written a book explanatory of that art as developed by him, and as there is insufficient proof to show that the defendants have copied the complainant’s book, considered apart from complainant’s system, it follows that the exceptions disputing the master’s conclusion of law must be overruled and the motion for a preliminary injunction denied.